As filed with the Securities and Exchange Commission on April 24, 2015 Registration File No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY (Exact name of registrant as specified in its charter) Connecticut (State or other jurisdiction of incorporation or organization) 71-0294708 (I.R.S. Employer Identification No.) One Orange Way, C2N, Windsor, Connecticut 06095-4774, 1-800-262-3862 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) J. Neil McMurdie, Senior Counsel Voya Retirement Insurance and Annuity Company One Orange Way, C2N
